Citation Nr: 0926300	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  97-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
scarring of the left side of the face based on treatment by 
the Department of Veterans Affairs in March 1996.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from August 1961 
through February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran testified at a hearing before a Hearing Officer 
at the RO in May 1997.  A transcript of that hearing is of 
record.

The Board denied the Veteran's appeal in a decision issued in 
February 2000.  The Veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated in April 2001 the Court 
granted the motion of the Secretary to remand the case to the 
Board for readjudication in light of the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a decision dated in September 2001 the Board found that no 
further action was required to comply with the provisions of 
the VCAA and once again denied the claim on its merits.  The 
Veteran again appealed the Board's decision to the Court.  By 
an Order dated in November 2002 the Court vacated the Board's 
decision and remanded the case for compliance with the notice 
provisions of the VCAA.

The Secretary appealed the November 2002 Court Order to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In April 2004 the Federal Circuit vacated 
the Court's November 2002 Order and remanded the case so that 
the Court could take into account the rule of prejudicial 
error, consistent with Conway v. Principi, 353 F.3d 1369 
(2004).

In an Order dated in July 2004 the Court again vacated the 
Board's decision of September 2001 and remanded the case to 
the Board for compliance with the VCAA.  The Board remanded 
the case to the originating agency in October 2008 for 
actions in compliance with the Court's Order.  The case has 
now been returned to the Board for further appellate action.

FINDING OF FACT

The treatment provided by VA in March 1996 was proper and the 
scarring of the left side of the Veteran's face is a 
necessary consequence of the VA treatment.


CONCLUSION OF LAW

Benefits pursuant to the provisions of 38 U.S.C. § 1151 for 
scarring of the left side of the face based on VA medical 
treatment in March 1996 are not warranted.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The rating decision on appeal was issued prior to enactment 
of the VCAA.  On previous review, the Court determined that 
the Veteran was prejudiced by having not received adequate 
VCAA notice and directed VA to provide such notice and then 
to readjudicate the claim.

The record reflects the originating agency sent the Veteran a 
letter in November 2008 providing all required notice.  
Although this notice was sent long after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
compensation under 38 U.S.C.A. § 1151 is not warranted; 
consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in December 2008.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also finds the Veteran has been afforded adequate 
assistance in response to the claim.  The records relating to 
the VA medical treatment on which the claim is based are of 
record; neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim, 
and the Board is also unaware of any such evidence.  The 
Veteran was also afforded a VA examination to determine 
whether he has an additional disability resulting from VA 
medical treatment, and the examiner provided an opinion 
addressing the Veteran's contentions that the treatment had 
not been appropriate.  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  

Claims for compensation under 38 U.S.C. § 1151 filed before 
October 1, 1997, are adjudicated under the provisions of 
38 C.F.R. § 3.358, while claims filed on or after that date 
are adjudicated under the provisions of 38 C.F.R. § 3.361.  
As the instant claim was filed in May 1996, 38 C.F.R. § 3.358 
applies.  See VAOPGCPREC 40-97.

Where it is determined that there is an additional disability 
resulting from a disease or injury or from aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. 
§ 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition that the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1).

Compensation will not be payable under 38 C.F.R. § 3.358 for 
the continuance or natural progress of the disease or injury 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished, unless VA's failure to exercise 
reasonable skill and care in the diagnosis or treatment of 
that disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment.  38 C.F.R. § 3.358(b)(2).

Under 38 C.F.R. § 3.358(c), the following considerations will 
govern in determining whether such additional disability 
resulted from a disease or an injury or from aggravation of 
an existing disease or injury suffered as a result of 
training, hospitalization, medical or surgical treatment, or 
examination:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or aggravation of such disease or injury and not merely 
coincidental therewith.

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or in appropriate cases the veteran's 
representative.  "Necessary consequences" are those that 
are certain to result from or were intended to result from 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain to result from 
a treatment will not be uncertain or unintended solely 
because it had not been determined at the time consent was 
given that treatment would in fact be administered.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
  
Factual Background

On March 14, 1996, the Veteran presented to the VA emergency 
room complaining of pain and swelling from a left facial cyst 
of two days' duration.  Triage notes indicate the Veteran was 
at risk for infection.  Examination revealed visible edema 
around the peri-orbital site of a circular pustular lesion.  
The Veteran denied fevers or night sweats.  It was also noted 
the Veteran had a cyst on his neck two months earlier that 
had been lanced.  The clinical impression was peri-orbital 
cellulitis.  The pustule was drained, and the physician 
prescribed Dicloxacillin in the amount of 500 milligrams (mg) 
four times per day for two weeks.  The Veteran was discharged 
with instructions to return if the problem worsened or if his 
vision became disturbed or he became feverish.

On March 16, 1996, the Veteran presented to the VA emergency 
room complaining of increased induration, erythema, pain, 
blurred vision and a sense of fullness in the left eye, and a 
small amount of purulent drainage.  He was admitted to VA 
inpatient care for an infected left sebaceous cyst.  The 
hospital record notes the progression of the Veteran's 
symptoms despite the earlier emergency room treatment with 
Dicloxacillin; the clinical notes also show there was 
questionable compliance by the Veteran with the antibiotics 
that had been prescribed two days earlier.  Examination at 
the time of admission revealed an indurated, erythematous and 
tender area over the left paranasal area, some decreased left 
eye vision, and mild left-sided ptosis.  There was a small 
opening at the site with purulent material present.  
Treatment consisted of medication including intravenous 
antibiotics and application of warm compresses.

On March 17, 1996, a plastic surgery consult resulted in 
incision and drainage of the Veteran's infection; the wound 
was packed open.  Medications and warm compresses continued 
after surgery.  During hospitalization the Veteran's erythema 
decreased significantly and his ocular symptoms resolved.  

On March 19, 1996, the Veteran insisted on being discharged 
because he wanted to vote.  The physician advised the Veteran 
to remain in inpatient treatment, but noted the Veteran would 
likely leave against medical advice if not discharged.  The 
Veteran was accordingly discharged with wound care 
instructions.  Specifically, the Veteran was advised to visit 
the wound clinic daily; the Veteran indicated his 
understanding by signing the "patient instructions" sheet.  
Clinical notes also show the Veteran was instructed in how to 
clean and pack the wound prior to discharge.

Follow-up treatment notes by the VA wound clinic on March 20, 
1996, note the presence of a large indurated area.  The 
abscess reduced in size progressively in according to notes 
dated March 22, March 25 and March 26.  By March 27 the wound 
was no longer draining and the indurated area was smaller.  
On April 25 the Veteran had a scar and a small amount of 
induration, and was discharged from treatment at the wound 
clinic.

Follow-up treatment notes by the VA surgical clinic on March 
22 and March 28, 1996, state the Veteran was healing well 
after surgery, with less packing material required.  The 
Veteran continued to feel a sensation of pruritis and 
continued to have slight serosanguineous drainage; dressing 
was continued but packing was terminated.

The Veteran presented to the VA hypertension clinic on April 
15, 1996, with a swollen left cheek; he was referred to the 
eye clinic for evaluation of left cheek infection and left 
facial infection.

On April 17, 1996, the Veteran presented to the VA eye clinic 
with complaint of a "trash" sensation in the left eye; he 
reported having had a left facial infection since March 14 
and current treatment with oral antibiotics.  The assessment 
was bilateral blepharitis, although the physician indicated 
such a diagnosis would be questionable since the Veteran did 
not report problems with both eyes.    

A treatment note dated on May 2, 1996, shows an impression of 
dry eye symptoms bilaterally.  On May 20, 1996, the Veteran 
was treated at the VA hypertension clinic, where he reported 
persistent swelling in the left cheek; examination revealed a 
healed scar, no evidence of drainage, and slight tenderness.  
The clinical impression was residuals of infection.

The Veteran submitted his claim for benefits under 38 U.S.C. 
§ 1151 in May 1996.  He asserted in his claim that he should 
have been admitted to inpatient treatment when he presented 
to the emergency room on March 14, 1996.  The claim 
specifically asserts that improper VA treatment had resulted 
in permanent dry eyes, the loss of a tear duct, vision 
changes, headaches and scarring.

On June 6, 1996, the Veteran was evaluated by the VA eye 
clinic for a complaint of possible dry eye; the clinical 
impression was "bilateral dry eyes" and treatment by 
punctal plugs was recommended.  The Veteran underwent punctal 
plug placements on the right eye on June 19, 1996, and on the 
left eye on August 19, 1999.  The treatment record contains a 
patient consent form for placement of the punctal plugs, 
dated June 19, 1996. 

On July 1, 1996, and October 7, 1996, the Veteran presented 
to the VA hypertension clinic complaining of continued 
problems with his eyes.  

The Veteran had a VA eye examination in October 1996 in which 
he reported having no change in his ocular status.  The 
examiner noted a history of dry eye in both eyes, blepharitis 
in both eyes, and punctal plug replacements on the right 
lower eyelid and the left upper and lower eyelids.  The 
examiner also noted a history of left facial infection since 
March 1996 that had subsequently resolved with antibiotics.  
Examination of the left eye showed full motion and 20/20 
vision.  External examination of the eye was normal, and 
anterior segment examination showed mild bilateral 
blepharitis.  The examiner stated an opinion that the 
Veteran's dry eyes were not due to any improper treatment and 
was an underlying condition probably exacerbated by 
blepharitis.

The Veteran testified in a personal hearing before a Hearing 
Officer at the RO in May 1997, during which he reiterated his 
contention he should have been hospitalized when he presented 
to the VA emergency room; he stated he asked for 
hospitalization and for a second opinion, but both requests 
were rudely refused.  His symptoms became worse over the 
weekend and he passed out.  On the 16th he presented for 
treatment and was immediately admitted and begun on 
intravenous antibiotics.  After several days on antibiotics 
he was allowed to be released, contingent on promising to 
report to the wound clinic daily for two weeks; the Veteran 
denied any intention to leave the hospital contrary to 
medical advice.  

A memorandum from the VA Regional Counsel dated in March 1998 
states the Veteran filed a claim against VA under the Federal 
Tort Claims Act in June 1997, alleging that improper 
treatment of his sebaceous cyst by VA had resulted in a 
permanent disability of loss of tear duct with two dry eyes, 
facial scar and headaches.  The claim was denied 
administratively in November 1997.  The Veteran requested 
reconsideration, and the claim was denied a second time in 
January 1998 by the VA Office of General Counsel in 
Washington, DC.  There was no indication the Veteran had 
subsequently taken his claim to a Federal District Court.

The Board issued a decision in August 1998 denying 
compensation under 38 U.S.C.A. § 1151 for a left eye 
disability and for headaches.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued a memorandum decision in June 1999 affirming the 
Board's decision.  

The Veteran had a VA examination of the skin in May 1999 in 
which he reported the VA treatment in March 1996 had left him 
with a scar that was problematic because it continuously 
itched; when scratched it would develop small pus bumps.  The 
examiner noted the presence of a scar on the left side of the 
face that was smooth, slightly depressed, not adherent and 
not tender.  There was no underlying tissue loss or 
ulceration, inflammation, edema or keloid formation.  The 
scar was slightly hyperpigmented compared to the surrounding 
area.  The scar caused no limitation of function.  

The examiner reviewed the Veteran's medical records but was 
unable to find the note concerning emergency room examination 
on March 14, 1996; however, the examiner concluded that if 
the suspected diagnosis at that time was an infected cyst of 
the left cheek the Dicloxacillin was the appropriate 
antibiotic treatment.  The examiner also stated that incision 
and drainage of cellulitis of the face can cause residual 
scarring as a natural consequence of the procedure, but a 
longstanding infected cyst could potentially produce such a 
scar without surgical intervention.

In June 1999 the same VA examiner provided an addendum 
opinion after reviewing the March 14, 1996, emergency room 
notes.  The addendum opinion states Dicloxacillin by mouth 
for two weeks was the appropriate treatment, as was the 
follow-up advising the Veteran to return if his condition 
worsened.  The opinion also reiterated that the residual scar 
following the incision and drainage performed on March 17, 
1996, was a necessary consequence of the procedure and it was 
possible due to the longstanding infection that such a scar 
could have developed without external intervention. 

Analysis

As noted above, the Board issued a decision in August 1998 
denying compensation under 38 U.S.C.A. § 1151 for a left eye 
disability and for headaches; the Board's decision was 
affirmed by the Court.  Those disabilities are accordingly 
not currently before the Board.  38 C.F.R. § 20.1100.

Effective October 1, 1997, 38 U.S.C. § 1151 was amended by 
Congress; see section 422(a) of Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2969 (1996).  The purpose of the 
amendment was to counteract the Supreme Court's holding in 
Brown v. Gardner, 115 S. Ct. 552 (1994), to the effect that a 
showing of negligence was not required for recovery under 
38 U.S.C. § 1151.  However, in a precedent opinion, the VA 
Office of General Counsel held that claims for compensation 
under 38 U.S.C. § 1151 filed before October 1, 1997, must be 
adjudicated under regulations in existence prior to that 
date; see VAOPGCPREC 40-97.  

As the instant claim was filed in May 1996, VAOPGCPREC 40-97 
applies.  Accordingly, neither evidence of an unforeseen 
event nor evidence of VA negligence is required to support 
the claim.  However, an additional disability must be shown 
to have resulted from VA hospitalization or medical 
treatment.  Specifically, the evidence must show that 
something VA did or failed to do resulted in additional 
disability.

The evidence of record shows the Veteran received VA 
emergency room treatment on March 14, 1996, and underwent 
surgery for an infected cyst in the left pre-orbital area on 
March 17, 1996.  The evidence of record also shows he has 
scarring on the left side of the face residual to the 
incision and drainage, which is the only claimed additional 
disability before the Board.  The decision accordingly turns 
on whether the claimed facial scarring is a necessary 
consequence of the treatment provided by VA in March 1996.

The question of whether a residual such as scarring is a 
necessary consequence of medical treatment is a medical 
question.  

The Board may not base a decision on its own unsubstantiated 
medical opinion, but rather may reach a medical conclusion 
only on the basis of independent medical evidence or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (the Board is not competent to 
make any inferences as to medical etiology or degree of 
disability as to a claim for benefits without a solid 
foundation on the record, grounded in medical evidence) 
(citing Colvin, 1 Vet. App. 171, 174).

In this case the report of the VA examiner in May 1999, with 
addendum opinion in June 1999, constitutes competent and 
uncontroverted medical opinion that facial scarring is a 
necessary consequence of the incision and drainage.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991). 

The scar in question is shown by medical evidence to not 
cause a limitation of function.  The Veteran has not 
asserted, and the evidence does not show, that his residual 
scar is larger, more disfiguring, or in any other respect 
more disabling than any scar that is a predictable 
consequence of the procedure provided by VA.  The Board 
concludes the Veteran's scar does not constitute an 
additional disability for which compensation under 38 U.S.C. 
§ 1151 may be awarded.

The Board has carefully considered the Veteran's assertion 
that failure to admit him as an inpatient on March 14, 1996, 
was improper and discriminatory and resulted in additional 
disability (in effect, the Veteran appears to be arguing that 
had he been treated appropriately on March 14, 1996, he would 
not have had to undergo incision three days later and would 
not have a current scar).   

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In this case, the VA examiner provided a 
detailed opinion, with supporting medical rationale, showing 
that the treatment afforded the Veteran on March 14, 1996, 
was medically appropriate.  The Veteran, as a layperson, is 
not competent to provide a contrary opinion.

In sum, the Board finds the preponderance of the evidence 
establishes that the Veteran's facial scarring is a necessary 
consequence of the VA treatment.  Accordingly there is no 
additional disability and the claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 must be denied.


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for 
left-sided facial scarring based on VA medical treatment in 
March 1996 is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


